Citation Nr: 1545403	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to compensation benefits under the provision of 38 U.S.C.A. § 1151 for the residuals of a prostatectomy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating action, by the VA Regional Office (RO), which denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of prostatectomy, claimed as a the result of surgical treatment at a VA Medical Center (VAMC) in September 2005.  The Veteran perfected a timely appeal to that decision.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA and VBMS e-folders reveal various adjudicatory and medical documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS e-folder also contains an Informal Hearing Presentation submitted by the Veteran's representative on July 10, 2015.  

The Board notes that, in a rating action in September 2008, the RO severed service connection for prostate and bladder cancer, effective December 1, 2008.  The Veteran was provided notice of the severance action and of his appellate rights, but such issue has not been appealed and is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development.  

The Veteran contends that compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for additional disability claimed as due to surgery at the VA for the removal of the prostate in September 2005.  The Veteran maintains that he suffered additional disability as a result of VA's negligence in erroneously diagnosing him with prostate cancer and removing his prostate.  Upon review, the Board finds that the claim must be remanded for further evidentiary development.  

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  38 U.S.C.A. § 1151 indicates that a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault is necessary for entitlement to compensation.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c) (4) (2014); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The record reflects that, in March 2006, the RO granted service connection for prostate/bladder cancer, evaluated as 100 percent disabling, effective November 1, 2005, with an evaluation of 60 percent assigned May 1, 2006.  However, in a rating action in September 2008, the RO severed service connection for prostate and bladder cancer, effective December 1, 2008.  

In a statement in support of claim (VA Form 21-4138), in December 2008, the Veteran indicated that he was seeking compensation based on the provisions of 38 U.S.C.A. § 1151, due to the removal of his prostate in September 2005.  In another statement, dated in October 2008, the Veteran maintained that, if he didn't have prostate cancer, the VAMC was negligent for removing his prostate.  

Submitted in support of the Veteran's claim were VA medical records dated from September 2005 to March 2006, reflecting diagnoses of prostate cancer.  Among the records is a VA discharge summary, dated September 23, 2005, indicating that the Veteran was referred from Northport VA for cystoprostatectomy.  It was noted that the Veteran initially presented with hematuria and LUTS and was subsequently found to have bladder stones.  On removal of the bladder stones, a bladder biopsy was done which diagnosed G3/3 transitional cell carcinoma.  He subsequently underwent a partial cystectomy which revealed muscle invasive G3 disease with positive margins.  After discussions with the tumor board, the Veteran was referred for cystoprostatectomy and ileal conduit.  It was noted that a CT scan performed in June 2005, revealed focal bladder wall thickening, suspicious for neoplasm, sigmoid diverticulosis, and prostate enlargement.   The principal discharge diagnosis was bladder cancer.  

Another discharge summary, dated in October 2005, indicates that the Veteran presented to the GU clinic for post-op cystogram; he complained of shortness of breath when presenting to the GU clinic.  He stated that he had had some shortness of breath over the past few days.  The principal diagnosis was bladder cancer.  

The Veteran was afforded a VA examination in April 2006.  It was noted that the Veteran had a past history of prostate cancer diagnosed in 2005; it was also noted that he was diagnosed with bladder cancer around the same time.  At that time, the Veteran reported that he had initial bladder surgery in June 2005; and, in September 2005, he had an ileoconduit procedure which removed his prostate and bladder at the Manhattan VA hospital.  Following a physical examination, the examiner reported a diagnosis of prostate cancer.  

On the occasion of a VA genitourinary examination in July 2007, it was noted that, according to the CPRS notes back in 2005, the Veteran presented with hematuria and lower urinary tract symptoms.  He was found to have a bladder stone.  On removal of the bladder stone, a biopsy was done; pathology report was consistent with transitional cell carcinoma high-grade 3/3.  The Veteran was referred for a partial cystectomy, which was done at the Northport VA in June 2005.  Pathology report was consistent with transitional cell carcinoma high-grade 3/3 with invasion of the muscularis propria and involvement of the surgical margins.  After discussion with the tumor board, the Veteran was referred for cystoprostatectomy and ileoconduit which was done at the VA in Manhattan.  It was noted that the Veteran underwent cystoprostatectomy and neobladder on September 12, 2005.  Since that time, he has had an elevated creatinine of 2.5 back in June 2007 and mild hydronephrosis bilaterally since November 2005.  The Veteran has also had numerous stent placements and urethral dilatation for stricture.  He has a poorly functioning left kidney.  Right kidney displays good overall function; 21% on the left and 79% on the right.  The pertinent diagnosis was bilateral hydronephrosis with the left being greater than the right with poor left kidney function.  It is not likely that the Veteran's left kidney condition is a complication of his prostate condition.  The examiner opined that all of the Veteran's complications are related to his bladder cancer.  She stated that the Veteran's bladder was removed only secondary to the invasive bladder transitional cell carcinoma.  The examiner noted that pathology report following the removal of the prostate did not show prostate signs of cancer.  It showed glandular and stromal nodular hyperplasia of the prostate in September 2005.  Again, the examiner stated that the Veteran's complications are related to his bladder cancer.  

Of record is a VA medical opinion, dated in July 28, 2009, wherein the examiner stated "I cannot make a decision without resorting to speculation.  I am not a urologist and I do not perform this surgery.  Therefore, I cannot determine whether the VA was in error to remove patient's prostate during his cystectomy."  

After reviewing the statements made by the VA physician, it is the opinion of the Board that the information does not provide the Board with the evidence needed in order to determine whether the Veteran should be awarded compensation benefits in accordance with 38 U.S.C.A. § 1151.  In other words, the medical documents do not specifically find whether the VA in performing the prostatectomy was "careless, negligent, or guilty of any error."  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  The Board further believes that the July 2009 opinion is faulty in that the VA physician specifically noted that she not have the expertise to provide such an opinion; she stated "I am not a urologist and I do not perform this surgery."  Moreover, the VA examiner stated that she could not make a decision as to whether the VA was in error to remove patient's prostate during his cystectomy without resorting to speculation.  

The Board notes that, "The phrase 'without resort to speculation' should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Board finds that the VA examiner's overall opinion does not provide adequate rationale to support a finding that the medical community at large could not answer the questions at issue.  As such, there is no medical opinion of record which addresses the Veteran's assertion that, if he does not have prostate cancer, the VA unnecessarily or negligently misdiagnosed him and removed his prostate; and, in turn, caused him to develop additional disabilities.  

As this case presents certain medical questions which cannot be answered by the Board, new medical opinions should be obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c) (4) (2014) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should refer the VA claims file to a medical professional with the appropriate expertise, such as a specialist in urology.  The reviewing specialist is asked to review the claims folder in conjunction with rendering the requested opinion.  If the reviewing specialist deems it to be necessary, the Veteran should undergo a VA examination and/or appropriate diagnostic testing.  The report of the records review should be associated with the veteran's VA claims folder.  The reviewing urology specialist is asked to comment on the following: 

a. Please comment on whether the record reflects carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical personnel in diagnosing the Veteran with prostate cancer in September 1995?

b. If the record does reflect carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical personnel, did the Veteran incur additional disability as a result of this diagnosis? In answering this question, please comment on all side-effects from the Veteran's prostate cancer operation, as well as all subsequent residual disabilities that the Veteran developed after his prostatectomy.

2.  The AOJ must ensure that all medical opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the physician for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



